REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

     Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
     Group I, claims 1-3, 6, 9, 11, 16, 18-20, 23, and 29-30, drawn to a bioconjugate;
     Group II, claims 33-35, drawn to a method of making a bioconjugate; and
     Group III, claims 40-41, and 43-44, drawn to a method for treating fibrosis.
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a bioconjugate comprising at least one peptide(s), wherein the peptide(s) comprises a collagen-binding unit covalently bonded to a chemically sulfated glycan, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Panitch et al., US patent application number US-20150031619-A1, Published January 29, 2015.
     Panitch et al. discloses collagen-binding synthetic peptidoglycans wherein the glycan can be dermatan sulfate (see the entire reference particularly the abstract; paragraphs 5, 15, 69, 75, 86, 87; Figure 6; Examples 2-7; claims 63, 65, 75, 76, 79, 80).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Should Applicant elect Group I, Applicant is required to elect a single species from each of the following groupings:
glycan (monosaccharide units, polysaccharide units, H.A., etc.);
degree of glycan sulfation (0.5, 4.0, etc.)
molecular weight of sulfated glycan (i.e. 200-400 kDa, 150-750 kDa, etc.);
percentage of peptide functionalization per chemically sulfated glycan (15, 25, 30, 75%);
preferred range or specific number of amino acids per peptide (i.e. 40, 50, 100, etc.); and
preferred average number of peptides per glycan (average of 50, 100, 150, etc.).
Applicant is required, in reply to this action, to elect a single species from each of the above groupings of species (i-vi) to which the claims shall be restricted if no generic claim is finally held to be allowable. 
     Should Applicant elect Group II, Applicant is required to elect a single species from each of the following groupings:
Collagen-binding unit (claims 33-35);
activating agent (if elected) (claims 33-35);
coupling reaction conditions (claims 33-35); and
glycan (claims 33-35).
Applicant is required, in reply to this action, to elect a single species from each of the above groupings of species (vii-x) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Should Applicant elect Group III, Applicant is required to elect a single species from the following grouping: 
fibrosis type (i.e. renal, pulmonary, cardiac, hepatic, etc.).
Applicant is required, in reply to this action, to elect a single species of fibrosis (xi) to which the claims shall be restricted if no generic claim is finally held to be allowable.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 for Group I, 33 for Group II, and 40 for Group III. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The shared technical feature of a bioconjugate comprising at least one peptide(s), wherein the peptide(s) comprises a collagen-binding unit covalently bonded to a chemically sulfated glycan does not make a contribution over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN MICHAEL CRONIN/               Examiner, Art Unit 4181                                                                                                                                                                                        




/AMBER D STEELE/Primary Examiner, Art Unit 1658